UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7153


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNY JOSEPH, a/k/a Joe Sanders,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:00-cr-00067-CMC-1)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Joseph, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnny Joseph appeals from the district court’s order

granting in part his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence based on the crack cocaine amendments to

the Sentencing Guidelines.             The district court reduced Joseph’s

sentence to the minimum of the amended Guidelines range.                           Joseph

asserts that the district court erred in failing to recalculate

his drug quantity and in failing to permit him to respond to the

Probation      Office’s       recommendation.              However,    in    a     § 3582

proceeding, the district court may only consider the effect of

the     retroactive         amendment,     not       any    other     sentencing       or

Guidelines issues.            United States Sentencing Guidelines Manual

§ 1B1.10, p.s., comment. (n.2) (2008).                     Further, any procedural

error    by    the    district     court       was    harmless,       as    Joseph    was

sentenced      to     the     lowest   available          sentence.         See    United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009) (holding that

district      court    lacks     jurisdiction        to    reduce     sentence       below

minimum of amended Guidelines range).                      Accordingly, we affirm

the district court’s order.                We grant Joseph’s motion to file

supplemental authorities and deny his motion for remand.                               We

dispense      with     oral     argument    because         the   facts      and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3